DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,548,128 to Soref, et al. (hereinafter “Soref”) in view of a publication to Talochkin, et al. entitled “Sn-induced decomposition of SiGeSn alloys grown on Si by molecular-beam epitaxy,” Vol. 478, pp. 205-11 (2017) (“Talochkin”) and further in view of U.S. Patent Appl. Publ. No. 2017/0154770 to Margetis, et al. (“Margetis”). 
Regarding claim 1, Soref teaches a method for growing a SiGeSn alloy (see, e.g., the Abstract, Figs. 1-3, and entire reference), comprising:
depositing Si continuously to grow a buffer layer on the Si wafer (see, e.g., Fig. 2 and col. 2, l. 11 to col. 3, l. 60 which teach a method of forming a laser diode (LD) on a Si substrate, including col. 3, ll. 25-60 which specifically teach the deposition of a buffer layer (21) comprised of SiGeSn and that the buffer layer (21) may be graded from an initial Si-like composition near the Si substrate (1)); 
continuously depositing Si (see, e.g., Fig. 2 and col. 3, ll. 25-60 which teach the deposition of a graded buffer layer (21) comprised of SiGeSn which necessarily involves the continuous deposition of Si);
depositing Ge continuously (see, e.g., Fig. 2 and col. 3, ll. 25-60 which teach the deposition of a graded SiGeSn buffer layer (21) which necessarily involves the continuous deposition of Ge);
ramping up the Ge growth rate; ramping down the Si growth rate (see, e.g., Fig. 2 and col. 3, ll. 25-60 which teach that the SiGeSn buffer layer (21) may be 
depositing Sn continuously; ramping up the Sn growth rate (see, e.g., Fig. 2 and col. 3, ll. 25-60 which teach that the SiGeSn buffer layer (21) may be graded with a Si-like composition near the Si substrate (1) and a GeSn-like composition near buffer layer (19) which necessarily means that Sn is deposited continuously and ramped up until a GeSn-like composition is attained);
stabilizing the Si wafer temperature and depositing a SiGeSn alloy on the Si wafer (see, e.g., Fig. 2 and col. 3, ll. 25-60 which teach that the buffer layer (21) is comprised of SiGeSn; moreover, deposition of said buffer layer (21) would necessarily involve performing growth at a stable temperature); and
wherein the SiGeSn alloy can be used for the growth of a GeSn optoelectronic alloy (see, e.g., Figs. 2-3 and col. 2, l. 11 to col. 3, l. 60 which teach that a GeSn buffer layer (19) as well as quantum well layers (13) and barrier layers (15) are grown on the SiGeSn buffer layer (21)).
Soref does not explicitly teach the step of ramping down the Si wafer temperature while continuously depositing Si.  However, in the Experimental Details section on p. 206 as well as elsewhere throughout the entire reference Talochkin teaches an analogous method of growing a SiGeSn layer on a Si(001) substrate by molecular beam epitaxy (MBE) in which an initial Si buffer layer is grown at a temperature of 700 °C in order to produce a high quality starting surface for epitaxial growth thereupon.  The SiGeSn alloy layers were deposited at a lower temperature in the range of 100 to 150 °C 
Soref also does not explicitly teach depositing Sn continuously when the Si wafer temperature is below 300 °C.  However, as noted supra, in the Experimental Details section on p. 206 as well as elsewhere throughout the entire reference Talochkin teaches that the SiGeSn alloy layer is deposited at a temperature in the range of 100 to 150 °C in order to ensure pseudomorphic growth on Si and inhibit Sn segregation during film growth.  Thus, a person of ordinary skill in the art would be motivated to ensure that the substrate temperature is in at least the 150 °C range when Sn is added as part of the process of growing the SiGeSn buffer layer (21) for these purposes.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Soref and Talochkin do not explicitly teach that the SiGeSn alloy is grown to a thickness greater than 2,000 Å.  However, in col. 2, l. 41 to col. 3, l. 24 Soref teaches that the lattice constant of the buffer layer (i.e., layers (19) and (21)) upon which the MQW In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CPA 1955).  See also MPEP 2144.05(II)(A).
Regarding claim 2, Soref teaches that the SiGeSn alloy is under no strain for the subsequent growing of the GeSn optoelectronic alloy (see, e.g., col. 2, l. 41 to col. 3, l. 52 which teach that the SiGeSn buffer layer (21) may be graded with a Si-like composition near the Si substrate (1) and a GeSn-like composition near buffer layer (19) with col. 3, l. 25 and col. 3, ll. 39-44 which teach that the buffer layer (21) is strain-relieved and, hence, is relaxed).
Regarding claim 3, Soref teaches that the SiGeSn alloy has a Sn concentration up to 20% by atomic composition (see, e.g., Fig. 2 and col. 3, ll. 25-52 which teach that the SiGeSn (21) and GeSn (19) buffer layers are graded to a Sn concentration of approximately x = 0.08 which therefore falls within the claimed range of up to 20 at. %).  
Regarding claim 4, Soref teaches that the SiGeSn alloy has a range of lattice parameters from 5.6 Å to 5.8 Å (see, e.g., Fig. 2 and col. 3, ll. 25-52 which teach that the SiGeSn (21) and GeSn (19) buffer layers are graded with a Si-like composition near the Si substrate (1) and a GeSn-like composition near buffer layer (19) with a Sn concentration of approximately x = 0.08; accordingly, the SiGeSn layer (21) necessarily possesses a range of lattice parameters from 5.6 to 5.8 Å as claimed; alternatively, see at least ¶[0007] of Margetis which teach that exemplary SiGeSn alloys may comprise 2 to 15 at. % Sn, 1 to 30 at. % Si, and 55 to 95 at. % Ge which will necessarily produce SiGeSn layers with a lattice parameter in the claimed range of 5.6 to 5.8 Å).
Regarding claim 5, Soref teaches a method for growing a GeSn optoelectronic alloy, comprising:  growing a GeSn optoelectronic alloy on the SiGeSn alloy of claim 1, wherein the SiGeSn alloy has a lattice constant greater than or equal to the lattice constant of the GeSn optoelectronic alloy (see, e.g., Fig. 2 and col. 3, l. 41 to col. 3, l. 60 which teach that a GeSn buffer layer (19) as well as quantum well layers (13) and barrier layers (15) are grown on the SiGeSn buffer layer (21); furthermore, since the quantum well (13) and barrier (15) layers are strained, the underlying SiGeSn buffer layer (21) necessarily has a lattice constant equal to or greater than that of the quantum well (13) and barrier (15) layers).  
Regarding claim 6, Soref teaches that the growing of the GeSn optoelectronic alloy is under tensile strain (see, e.g., col. 2, l. 41 to col. 3, l. 52 which teach that the SiGeSn (21) and GeSn (19) buffer layers may be grown using a Sn concentration which produces a lattice parameter that is intermediate to that of the GeSn quantum well (13) and barrier (15) layers with the barrier layers (15) having a higher Sn concentration than the quantum well layers (13) which necessarily means that the quantum well layers (13) will be under tensile strain; see also col. 2, l. 67 which specifically teaches that the GeSn wells are tensile strained in-plane). 
Regarding claim 7, Soref teaches that the growing of the GeSn optoelectronic alloy is without strain (see, e.g., col. 2, l. 41 to col. 3, l. 52 which teach, inter alia, the growth of an upper GeSn buffer layer (11) which is relaxed and, hence, is without strain). 
Regarding claim 8, Soref teaches that the GeSn optoelectronic alloy has a band gap between 0.10 ev to 0.80 eV (see, e.g., col. 2, l. 59 to col. 3, l. 12 which teach that the GeSn multiple quantum well (13) preferably has a Sn concentration of 2 to 15% which necessarily produces a band gap in the claimed range of 0.10 to 0.80 eV).
Regarding claim 9, Soref teaches a method for growing a SiGeSn alloy (see, e.g., the Abstract, Figs. 1-3, and entire reference), comprising:
ramping a temperature of a Si wafer temperature (see, e.g., Fig. 2 and col. 2, l. 11 to col. 3, l. 60 which teach a method of forming a laser diode (LD) on a Si substrate, including col. 3, ll. 25-60 which specifically teach the deposition of a buffer layer (21) comprised of SiGeSn which necessarily means that the temperature of the Si wafer (1) has been ramped up from room temperature to a growth temperature); 
depositing Si continuously to grow a buffer layer on the Si wafer (see, e.g., Fig. 2 and col. 3, ll. 25-60 which specifically teach the deposition of a buffer layer (21) comprised of SiGeSn and that the buffer layer (21) may be graded from an initial Si-like composition near the Si substrate (1) which necessarily involves the continuous deposition of Si),
depositing Ge continuously (see, e.g., Fig. 2 and col. 3, ll. 25-60 which teach the deposition of a graded SiGeSn buffer layer (21) which necessarily involves the continuous deposition of Ge);
ramping the Ge growth rate, ramping down the Si growth rate (see, e.g., Fig. 2 and col. 3, ll. 25-60 which teach that the SiGeSn buffer layer (21) may be graded with a Si-like composition near the Si substrate (1) and a GeSn-like composition near buffer layer (19) which necessarily means that the Ge growth rate is ramped up while the Si growth rate is concurrently ramped down), 
depositing Sn continuously; ramping the Sn growth rate (see, e.g., Fig. 2 and col. 3, ll. 25-60 which teach that the SiGeSn buffer layer (21) may be graded with a Si-like composition near the Si substrate (1) and a GeSn-like composition near buffer layer (19) which necessarily means that Sn is deposited continuously and ramped up until a GeSn-like composition is attained);
stabilizing the Si wafer temperature and depositing a SiGeSn alloy on the Si wafer (see, e.g., Fig. 2 and col. 3, ll. 25-60 which teach that the buffer layer (21) is comprised of SiGeSn; moreover, deposition of said buffer layer (21) would necessarily involve performing growth at a stable temperature);
wherein the SiGeSn alloy can be used for the growth of a GeSn optoelectronic alloy of any Sn composition (see, e.g., Figs. 2-3 and col. 2, l. 11 to 
Soref does not explicitly teach that the Si wafer is ramped to a temperature greater than 600 °C, that the Si buffer layer has a thickness of 200 Å, or that the Si wafer temperature is ramped down while continuously depositing Si at 0.5 Å/s.  However, in the Experimental Details section on p. 206 as well as elsewhere throughout the entire reference Talochkin teaches an analogous method of growing a SiGeSn layer on a Si(001) substrate by molecular beam epitaxy (MBE) in which an initial Si buffer layer having a thickness of 150 nm is grown at a temperature of 700 °C in order to produce a high quality starting surface for epitaxial growth thereupon while subsequent Si layers were deposited at a growth rate of 2.0 nm/min (i.e., 0.33 Å/s).  The SiGeSn alloy layers were deposited at a lower temperature in the range of 100 to 150 °C in order to ensure pseudomorphic growth on Si and inhibit Sn segregation during film growth.  Thus, a person of ordinary skill in the art would look to the teachings of Talochkin and would be motivated to ramp the temperature of the Si wafer to greater than 600 °C for the deposition of an initial Si buffer layer thereupon and then to ramp down the wafer temperature after growth of the initial Si buffer layer and during the subsequent growth of the SiGeSn layer (21) as the Ge and Sn concentration are increased in order to inhibit Sn segregation during film growth.  With respect to the thickness of the buffer layer and the growth rate used it is noted that these are considered to be result-effective variables, i.e., variables which achieve a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the 
Soref also does not explicitly teach that Ge is deposited continuously at a growth rate of 0.05 Å/s, then ramped from 0.05 Å/s to 0.5 Å/s; and then when the Ge growth rate reaches 0.5 Å/s, ramping the Si growth rate back down to 0.07 Å/s.  However, as noted supra, in the Experimental details section on p. 206 Talochkin teaches that two electron beam evaporators are used to control the Si and Ge growth rates while an effusion cell is used to control the Sn growth rate.  Talochkin specifically teaches that SiGeSn alloy layers are deposited at a growth rate of 0.8 nm/min (i.e., 0.13 Å/s) while Si layers are deposited at a growth rate of 2.0 nm/min (i.e., 0.33 Å/s).  Since col. 3, ll. 25-60 of Soref teach that the SiGeSn buffer layer (21) may be graded with a Si-like composition near the Si substrate (1) and a GeSn-like composition near buffer layer (19) this necessarily means that the Ge growth rate is ramped up while the Si growth rate is concurrently ramped down.  Moreover, since the Si and Ge growth rate can be controlled by controlling the Si and Ge flux from their respective e-beam evaporators, the Si and Ge growth rates are considered to be result-effective variables.  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal ramp down rate for Si and the optimal ramp up rate for Ge necessary to produce a graded SiGeSn alloy layer having the desired composition and materials properties in line with the teachings of Soref.  
Soref also does not explicitly teach depositing Sn continuously when the Si wafer temperature is below 300 °C, ramping the Sn growth rate from less than 0.01 A/s up to supra, in the Experimental Details section on p. 206 as well as elsewhere throughout the entire reference Talochkin teaches that the SiGeSn alloy layer is deposited at a temperature in the range of 100 to 150 °C at a deposition rate of 0.8 nm/min (i.e., 0.13 Å/s) in order to ensure pseudomorphic growth on Si and inhibit Sn segregation during film growth.  Since col. 3, ll. 25-60 of Soref teach that the SiGeSn buffer layer (21) may be graded with a Si-like composition near the Si substrate (1) and a GeSn-like composition near buffer layer (19) this necessarily means that Sn is deposited continuously and ramped up until a GeSn-like composition is attained.  Thus, a person of ordinary skill in the art would look to the teachings of Soref and Talochkin and would be motivated to ensure that the substrate temperature is 135 °C when Sn is added as part of the process of growing the SiGeSn buffer layer (21).  Moreover, since the Sn growth rate can be controlled by controlling the Sn flux from the effusion cell, the Sn growth rate itself is considered to be a result-effective variable.  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal ramp up rate for Si necessary to produce a graded SiGeSn alloy layer having the desired composition and materials properties in line with the teachings of Soref.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Soref and Talochkin do not explicitly teach that the SiGeSn alloy is grown to a thickness greater than 2,000 Å.  However, in col. 2, l. 41 to col. 3, l. 24 Soref teaches that the lattice constant of the buffer layer (i.e., layers (19) and (21)) upon which the MQW stack is grown determines the lattice parameter of the quantum well (13) and barrier (15) layers since they are grown pseudomorphically and that when the film thickness exceeds a critical thickness for stable strain the layer becomes relaxed (i.e., strain-relieved).  Then in Fig. 8 and ¶¶[0049]-[0053] as well as elsewhere throughout the entire reference Margetis teaches an analogous embodiment of a GeSn (808)/SiGeSn (806)/Si (802) structure for the formation of optoelectronic devices thereupon in which the SiGeSn layer (806) has a thickness of up to 100 nm.  Thus, a person of ordinary skill in the art would look to the teachings of Soref and Margetis and would use a thickness of 100 nm as a starting point and would use routine experimentation to determine the optimal thickness for the SiGeSn buffer layer (21) utilized in the method of Soref, including within the claimed range of greater than 2,000 Å (i.e., 200 nm), that is necessary to produce the desired crystal quality and lattice parameter for the growth of the quantum well (13) and barrier (15) layers thereupon.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CPA 1955).  See also MPEP 2144.05(II)(A).
Regarding claim 10, Soref teaches that the SiGeSn alloy is under no strain for the subsequent growing of the GeSn optoelectronic alloy (see, e.g., col. 2, l. 41 to col. 3, 
Regarding claim 11, Soref teaches that the SiGeSn alloy has a Sn concentration up to 20% by atomic composition (see, e.g., Fig. 2 and col. 3, ll. 25-52 which teach that the SiGeSn (21) and GeSn (19) buffer layers are graded to a Sn concentration of approximately x = 0.08 which therefore falls within the claimed range of up to 20 at. %).
Regarding claim 12, Soref teaches that the SiGeSn alloy has a range of lattice parameters from 5.6 Å to 5.8 Å (see, e.g., Fig. 2 and col. 3, ll. 25-52 which teach that the SiGeSn (21) and GeSn (19) buffer layers are graded with a Si-like composition near the Si substrate (1) and a GeSn-like composition near buffer layer (19) with a Sn concentration of approximately x = 0.08; accordingly, the SiGeSn layer (21) necessarily possesses a range of lattice parameters from 5.6 to 5.8 Å as claimed; alternatively, see at least ¶[0007] of Margetis which teach that exemplary SiGeSn alloys may comprise 2 to 15 at. % Sn, 1 to 30 at. % Si, and 55 to 95 at. % Ge which will necessarily produce SiGeSn layers with a lattice parameter in the claimed range of 5.6 to 5.8 Å).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714